Citation Nr: 1728285	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952 and from July 1952 to April 1953; he died in June 2008.  The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for the cause of the Veteran's death. 

The Board remanded the appeal in June 2012, August 2015, and in July 2016.


FINDINGS OF FACT

1.  The Veteran died in June 2008 due to far advanced carcinoma of the pancreas with abdominal metastasis. 

2.  At the time of his death the Veteran was service-connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, petit mal epilepsy, and tinnitus.

3.  The weight of the probative evidence of record does not relate the Veteran's death to his active duty service or a service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Analysis

The appellant seeks service connection for cause of the Veteran's death.  The Veteran's June 2008 death certificate lists his primary cause of death as far advanced carcinoma of the pancreas with abdominal metastasis.  Secondary causes were listed as chronic congestive heart failure, status post coronary artery bypass, type II diabetes, and chronic renal failure.  

Turning first to whether the Veteran's cause of death- far advanced carcinoma of the pancreas- was incurred during service, the appellant does not assert, and the record does not reasonably raise the theory of "direct" service connection.  That is, there is no evidence showing the Veteran developed this disease during service or shortly thereafter, or that it is related to an in-service injury, disease or event.  There is no indication that carcinoma of the pancreas, or any other malignant tumor, manifested to a compensable degree within a year of the Veteran's separation from service in April 1953.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The death certificate indicates that the advanced carcinoma of the pancreas had an onset in 2006.

At the time of the Veteran's death in June 2008, he was service-connected for PTSD, bilateral hearing loss, petit mal epilepsy, and tinnitus.  The appellant contends the Veteran's congestive heart failure and coronary artery bypass and arteriosclerotic heart disease were permanently aggravated beyond the point of normal progression due to his service-connected PTSD.  See September 2008 notice of disagreement.  To this end, the appellant submitted an article in April 2009 that suggested a link between PTSD and heart disease.

Medical records confirm that the Veteran suffered from psychological symptoms related to his chronic PTSD.  However, outside of the article presented by the appellant, there is no competent evidence showing that the Veteran's PTSD contributed substantially or materially, or combined to cause, or aided or lent assistance, to the production of death.  On the contrary, VA examiners in July 2012, March 2013, September 2015, and September 2016 all averred that it was less likely than not that the Veteran's PTSD either caused or substantially contributed to his death.

The VA examiner in July 2012 wrote that the Veteran's PTSD was fairly stable.  The examiner noted that the Veteran had terminal pancreatic cancer and was on hospice care.  He did not believe that the Veteran's PTSD contributed to his death, nor did any service-connected disability in any way contribute to his death based on his review of the Veteran's medical records.

In March 2013, another VA examiner reviewed the record and determined that it is less likely than not that the Veteran's medical conditions, to include PTSD, petit mal, tinnitus and loss of hearing attributed to his death.  The examiner explained that tinnitus and hearing loss are localized conditions of relating to the ear, whereas metastatic pancreatic cancer is a widespread systemic disease process of the endocrine system and these systems are entirely unrelated.  With regard to petit mal, the examiner explained that this condition appeared to be stable and without incidence for many years.  

The examiner further indicated that she did not believe there was any medically-based scientific evidence to support the claim that PTSD contributed to the Veteran's death by metastatic pancreatic cancer.  She noted that PTSD is an anxiety disorder in DSM-IV-TR which involved trauma due to exposure to a life-threatening or violent event (e.g. military combat).  Although the Veteran was hospitalized throughout the 1980's and had stated "I was just losing it;" his last hospitalization for PTSD was in 1991.  Review of the Veteran's 2001 mental health examination and social worker's progress notes indicated to the examiner that the Veteran's mental status was stable.  The examiner noted that metastatic pancreatic cancer is a systemic disease process of the endocrine system and therefore concluded it was less likely than not that the two systems were related.  She specified that she was in total agreement with the July 2012 examiner's conclusion.

The March 2013 examiner also believed that the Veteran's smoking contributed to the Veteran's death, noting that "the most important environmental factor in pancreatic cancer, and possibly the only one that has been firmly established, is cigarette smoking.  Multiple cohort and case-control studies have found that the relative risk for smokers of developing pancreatic cancer is at least 1.5.  The risk may be particularly elevated in smokers who have homozygous deletions of the gene for glutathione S-transferase T1 (GSTT1), which is a carcinogen metabolizing enzyme."  The examiner provided citations to two medical websites supporting her analysis.

In August 2015 this case was remanded by the Board for additional opinions.  First, the Board noted that the July 2012 examiner only addressed the Veteran's primary listed cause of death, carcinoma of the pancreas, and provided no opinion or discussion pertaining to the contributing causes of death listed on the death certificate.  As the appellant's primary contention is that the Veteran's service-connected PTSD aggravated his non-service-connected heart disability, and thus contributed to his death, such an opinion was necessary to the final disposition of the case.  Additionally, the March 2013 examiner was a doctor of podiatric medicine and as such, the Board found that she did not have the "appropriate expertise" to opine on the intricacies of the relationship between psychiatric and heart disabilities.  Moreover, neither the July 2012 or March 2013 examiners discussed the article presented by the appellant.

Another VA medical opinion was obtained in September 2015.  The examiner reviewed the Veteran's file and acknowledged the Veteran's service-connected disabilities and cause(s) of death.  The examiner opined that the Veteran's service connected illnesses did not contribute or cause his expiration.  The examiner further concluded that he did not believe the PTSD caused or contributed to the Veteran's death.  The examiner explained that the Veteran's PTSD had been very stable since 2003, the year of his last mental health consult.  The examiner also found that the Veteran had stopped taking psychiatric medications because it made him groggy.  Finally, the examiner found that the Veteran's last primary physician notes did not show any exacerbation of PTSD.  The examiner did not, however, discuss the article presented by the appellant.

In July 2016 this case was remanded by the Board for specific consideration of the appellant's contentions that the Veteran's PTSD aggravated his heart disease and the medical treatise article she submitted in April 2009.  

A VA medical opinion was obtained in September 2016.  The examiner found that, based on the review of all available medical records (including the service treatment records, VA records, private medical records, statements by the appellant, and the April 2009 medical evidence provided by the appellant), review of available medical literature in this regard, and in accordance with accepted medical principles and treatises, that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected PTSD (or any other service-connected disability) either caused or contributed substantially or materially to the Veteran's death.

The examiner reviewed the medical treatise article, submitted by the appellant in April 2009, which discussed the relationship between PTSD and heart disease.  The examiner agreed that a poorly-controlled PTSD can cause stress and elevate blood pressure, which can aggravate the ischemic heart disease.  Although the examiner found that this was a valid article linking these conditions, he indicated that in this particular case there is no medical evidence that the PTSD was symptomatic, uncontrolled, or severe to the extent to cause these conditions.  Also, based on the medical records, he believed it was very obvious that the Veteran died as a result of the natural progression of his terminal pancreatic cancer.  He believed that none of the above listed service-connected conditions are known to cause or aggravate the pancreatic cancer condition.  He also believed that it was highly unlikely that any of the contributing conditions listed on the death certificate (including an asymptomatic cause of death s/p CABG - which was not likely cause of his congestive heart failure, chronic kidney disease, and diabetes mellitus) could have influenced the course of this fatal illness which almost always ends in death in a matter of few weeks to months, irrespective of any other co-morbidities the Veteran may or may not have.

The Board finds the VA medical opinions, when viewed cumulatively, are probative and weigh against the claim.  The September 2016 is considered highly probative as it addresses the appellant's contentions as well as deficiencies that were noted in the prior medical opinions.  All of these opinions were based on review of the claims file, accepted medical principles, and include rationale with citation to learned points of authority.    

The Board acknowledges the appellant's contentions that the Veteran's PTSD contributed to his congestive heart failure and his coronary artery disease.  However, etiology of pancreatic cancer is a complex medical issue requiring training and expertise the appellant has not been shown to possess.  While the appellant consistently reported her contentions and submitted a relevant medical article in support, the most persuasive evidence is in the form of the VA medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  

With regard to medical treatise information, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514(1998); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229(1999); Sacks v. West, 11 Vet. App. 314, 317(1998), Libertine v. Brown, 9 Vet. App. 521(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the medical treatise information submitted by the appellant is of a general nature and does not contain any information or analysis specific to the Veteran's condition.  The March 2016 VA examiner who reviewed the article and the Veteran's medical records did agree that a poorly-controlled PTSD can cause stress and elevate blood pressure, which can aggravate ischemic heart disease.  However, he also opined that in this particular case there is no medical evidence that the Veteran's PTSD was symptomatic, uncontrolled, or severe to the extent to either cause or contribute substantially or materially to the Veteran's death.

The September 2016 VA medical opinion is most persuasive in terms of  determining whether there is a link between the cause of the Veteran's death and his service-connected disabilities, and whether the Veteran's service-connected PTSD caused or contributed to cause his death by permanently aggravating his heart disease beyond the point of normal progression.  

Although the Board is sympathetic, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for cause of death is not warranted.

	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


